DETAILED ACTION
Rejoinder
Claim 1 is allowable. Claims 3-6, previously withdrawn from consideration as a result of an election requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election requirement between species A-E, as set forth in the Office action mailed on July 29, 2019, is hereby withdrawn and said claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed stacked battery of claim 1, from which the other claims depend, specifically the newly amended “at least one short-circuit current shunt part” that additionally requires the newly added “another first current collector layer,” such that the “at least one short-circuit current shunt part” requires all of a first current collector layer (for illustrative purposes see e.g. Figure 1, item 11); a first insulating layer (e.g. Id, item 13); a second current collector layer (e.g. Id, item 12); a second insulating layer (e.g. Id, item 13); and another first current collector layer (e.g. Id, item 11), stacked in that order; the electric elements are connected to each other electrically in parallel by an electrical connection of a plurality of the cathode current collector tabs and an electrical connection of a plurality of the anode current collector tabs; and, a sum of an electrical resistance of the first current collector tab and an electrical resistance of the second current collector tab is smaller than a sum of an electrical resistance of the cathode current collector tab and an electrical resistance of the anode current collector tab. See also Figure 1 and the applicants’ Remarks filed on February 12, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723